ACCEPTED
                                                                                            01-14-00783-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        1/6/2015 4:08:50 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

                                   No.01-14-00783-CV

                                                                            FILED IN
                            IN THE COURT OF APPEALS                  1st COURT OF APPEALS
                        FOR THE FIRST DISTRICT OF TEXAS                  HOUSTON, TEXAS
                                     AT HOUSTON                      1/6/2015 4:08:50 PM
                                                                     CHRISTOPHER A. PRINE
                                                                             Clerk
                                    The State of Texas,
                                        Appellant
                                             V.

                                     David B. Wilson,
                                        Appellee


                             Appealed from the District Court
                      of Harris-eounty, Texas, 151't Judicial District
                            Trial Court Cause No。 2013-75695


                       MOTION FOR EXTENSION OF TIME
                           TO FILE APPELLANT'S BRIEF


      Appellant the State of Texas respectfully requests the Court to extend the

time to file the Appellant's brief in this cause under the authority of Rule 38.6(d)

of the Texas Rules of Appellate Procedure.

      1.     This is the Appellant's first request for an extension of time to file its

             brief.

      2.     The Appellant's brief is due to be filed on January 9,2015.

      3.     Appellant requests an extension of time until February 9,2015 rn

which to file the Appellant's brief.

      4.     Counsels for the parties have conferred and this motion is unopposed.
       5.    Timely preparation of the brief has been and will be hindered by (1)

             counsel's schedule for mediations and settlements, (2) the closure of

             the undersigned county's office for County holidays on November 27

             and 28, 2014, December 25 and 26. 2014 and January             l,2Ol5,   (3)

             counsel's work schedule during the holiday periods that required

             covering for 5 other attorneys, and (4) counsel,s previously scheduled

             vacation during early December.

      WHEREFORE, PREMISES CONSIDERED, Appellant the State of Texas

respectfully requests that the time for filing the Appellant's brief in this cause be

extended until February 9, 2015 .




                                               Rcspcctft11ly submittcd,


                                               VINCE RYAN
                                               Harris Counサ Attomcy

                                               /3/3α′うα′ αS″ う あИrttrra″ f
                                                               子
                                               Barbara Smith AllllstrOng
                                               Assistant COullty Attomcy
                                               Statc Bar No 24055112
                                               1019 Congrcss,15th Floor
                                               Houston,Texas 77002
                                               (713)274-5157 (tclcph01lc)
                                               (713)755-8772(facsimilc)
                                               barbara armstrong(Dcao.hctx.net

                                               ATTORNEY FOR APPELLANT
                                          うι
                     CERTIFICATE OF CONFERENCE
      I hcreby certitt that l contrcd whh counscl br thc Appellec Da宙     dB
Wilson,on?,conccrning this inotion and the rnotiOn is unopposcd

                                            /s/ Barbaru Smith Armstrons
                                            Barbara Smith Armstrong


                        CERTIFTCATE OF SERVICE
      I hereby certify that on January 15, 2014 a true and correct copy of the
foregoing was served by electronic transmission on counsel for the Appellee,
David B. Wilson via facsimile to 832-932-5688.



                                            Assistant County Attomcy
                                       つＤ